PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
.United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov


McKee, Voorhees & Sease P.L.C.
ATTN: Ecolab Inc.801 Grand Avenue.Suite 3200Des Moines, IA  50309


In re Application of	:
	STACI J. JOHNSTON et al.	:	DECISION ON PETITION 
Application No. 16/518,376	:	REGARDING REQUEST TO 
Filed:  July 22, 2019	:	WITHDRAWAL FINALITY
Attorney Docket No. P09969US02-2902USD1	:	UNDER 37 CFR §1.181
For:	FLYING INSECT ATTRACTION	:
	STATION	:


		
This is a decision in response to the petition under 37 CFR 1.181 filed October 27, 2020, requesting withdrawal of the finality of the Office action mailed September 1, 2020.

The petition is DISMISSED.  

A review of the record reveals that Applicant requests to withdraw the finality of the Office action mailed October 27, 2020 because per MPEP 707.07(f), the Examiner did not address the substance of Applicant’s arguments regarding the 35 U.S.C. 112 rejection to dependent claim 2. However, since the filing of the petition, the Examiner responded to the Applicant’s argument regarding the 35 U.S.C. 112 rejection to dependent claim 2 in an Advisory Action issued November 4, 2020. 

It is noted that MPEP 707.07 sets forth various scenarios regarding when a Final rejection is proper or improper.  Although, Applicant’s point regarding MPEP 707.07(f) is proper and well taken, this point does not relate to the propriety of Finality.  Rather MPEP 707.07(f) relates to the completeness and clarity of Examiner’s Office action.  While it is regrettable that Petitioner’s arguments as regards claim 2 were not addressed at the time of the Final rejection, this issue alone does not provide sufficient basis for determining that the finality itself was premature or improper. Therefore, any issues of clarity were corrected via the Advisory Action issued November 4, 2020. 

DISMISSED.  

Any questions regarding this decision should be directed to Shadi Baniani, Quality Assurance Specialist, at (571) 270-5745.


/KATHERINE A. MATECKI/
____________________________
Kathy Matecki, Director
Patent Technology Center 3600
(571)-272-5250

/SB/:  02/01/2021